Exhibit  10.44

 

 

PRIMEDIA Magazines Inc.

c/o PRIMEDIA Inc.

745 Fifth Avenue

New York, New York 10151

 

 

March 22, 2004

 

Mr. Steven Parr

 

Dear Steve:

 

In connection with your employment with PRIMEDIA Magazines Inc. (“PRIMEDIA”),
this Letter Agreement (the “Letter Agreement”), will constitute our agreement
relating to amounts owing to you in connection with the termination of your
employment under certain circumstances as described herein.

 

In the event that PRIMEDIA terminates your employment without cause, we will pay
you as severance an aggregate amount equal to 12 month’s base salary at the rate
being paid on the date of termination, less applicable withholdings, payable in
bi-weekly installments on the regularly scheduled payroll dates.

 

No severance payments whatsoever shall be payable upon termination of your
employment for cause. For purposes of this Letter Agreement, “cause” shall
include any act of dishonesty committed by you in connection with your
employment, substance abuse, conviction of a felony, behavior injurious to the
Company, the willful or repeated failure or refusal to perform your duties or
gross insubordination.

 

As consideration for the severance and benefits to be provided to you pursuant
to this Letter Agreement and as a condition to your receipt of any payments
hereunder, you agree to execute a separation and release agreement in the form
customarily being used by PRIMEDIA at the time of your termination without
cause.  Such agreement will include a provision that you not compete with
PRIMEDIA during the period you are receiving severance payments.

 

The severance arrangements set forth above shall be in lieu of and not in
addition to any other severance policies of PRIMEDIA which may be in effect
generally from time to time.

 

Both parties agree that any disputes hereunder shall be heard and determined by
an arbitrator selected in accordance with the rules and procedures of the
American Arbitration Association in New York City and that the arbitrator’s
findings shall be final and binding on both parties hereto.

 

This Letter Agreement and its validity, interpretation, performance, and

 

 

--------------------------------------------------------------------------------


 

enforcement shall be governed by the laws of the State of New York.

 

This Letter Agreement constitutes our entire agreement supersedes all prior
agreements between us which are of no further force and effect. The provisions
of this Letter Agreement may not be changed or waived, except by a writing
signed by you and PRIMEDIA.

 

 

 

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michaelanne C. Discepolo

 

 

 

 

 

Name: Michaelanne C. Discepolo

 

 

 

 

 

Title:

EVP, Human Resources

 

AGREED AND ACCEPTED

 

/s/ Steven Parr

 

Steven Parr

 

--------------------------------------------------------------------------------